DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 27 July 2021 has been entered.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 14-22, 24-32, and 37-40 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  Specifically, claim 14 requires “two or more C=X bonds… selected from the 
 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to 
Claims 14-22, 24, 27-29, and 37-39 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bowman et al. (US Serial No. 2006/0069176), as cited on the IDS, in view of Fischer et al. (US Serial No. 2012/0010066).
Regarding claims 14, 15, 17-21, and 37; Bowman et al. teaches a composition, suitable for use in three dimensional printing, that includes (a) a first monomer comprising at least one ethylenically unsaturated group (e.g., a polymerizable ethylenically unsaturated group) and at least one Si-N linkage (e.g., a silazane, etc.), at least one Si-O linkage (e.g., a siloxane, etc.), and/or at least one Si-C linkage (e.g., a carbosilane, etc.) (instant claim 15), employed in an amount of at least 25% by weight (instant claim 37), and (b) a second monomer comprising at least one thiol functional group [0009].  Bowman et al. teaches the composition further comprises a photoinitiator [0010] (e.g. DMPA (2,2-dimethoxy-2-phenylacetophenone) [0014-0018; 0049], capable of generating free radicals by intramolecular bond cleavage or intermolecular hydrogen abstraction when exposed to light having a wavelength from about 200 nm to about 500 nm), heat polymerization inhibitors, light stabilizers, and UV absorbers [0038].
Specifically, Bowman et al. teaches the monomer (a) is one of the following formulae, wherein R is a vinyl group [Fig1; 0009; 0011].

    PNG
    media_image1.png
    274
    404
    media_image1.png
    Greyscale

Although Bowman et al. fails to teaches a preferred monomer (a) having a (meth) acrylate group; Bowman et al. teaches a "functional group" or "group" refers to a group of atoms that represents a potential reaction site in a compound [0020].  For example, certain monomers described herein comprise ethylenically unsaturated groups (e.g., acrylate groups, methacrylate groups, vinyl functional groups, vinylether groups, allyl groups, double-bonds in ring structures such an norbornene, etc.) and/or thiol functional groups [0020].  Therefore, Bowman et al. teaches that vinyl groups and (meth)acrylate groups are functional equivalents for the purpose of functioning as ethylenically unsaturated groups on the monomer (a), suitable for use in ceramic compositions.  It is prima facie obvious to substitute art-recognized functional equivalents known for the same purpose (See MPEP § 2144.06).
Bowman et al. teaches the composition may further comprise an inhibitor [0038], but fails to teach the composition further comprising the inhibitor in an amount of 0.001 to 10 wt. % (claims 28, 29, 39).  Fischer et al. teaches a light curable ceramic composition that contains a polymerizable binder and a polymerization initiator [abs].  Fischer teaches the addition of an inhibitor at a concentration of 0.001 to 1% [0068] that includes hydroquinone monomethyl ether (MEFIQ) [0069].  Bowman et al. and 
The Examiner makes note that “for 3D printing and free-radical polymerization” are merely an intended use limitations.  The Examiner also makes note that “when exposed to light” is a future intended use limitation.  A recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art. If the prior art structure is capable of performing the intended use, then it meets the claim; see MPEP §2111.02, 7.37.09.  
	 Regarding claim 16; Bowman et al. teaches the vinyl group is in a terminal position [see formula above; Fig1; 0009; 0011].
	Regarding claims 22, 24, and 38; Bowman et al. teaches the photoinitiator is suitable DMPA (2,2-dimethoxy-2-phenylacetophenone), employed in an amount of 0.02 wt. %  [0014-0018; 0049].
	Regarding claim 27; Bowman et al. teaches the use of several photoinitiators/photosensitizers which are reactive at different wavelengths [0037].

Claims 25, 26, and 32 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bowman et al. (US Serial No. 2006/0069176), as cited on the IDS, in view of , as applied to claim 14 above, and further in view of Arney et al. (US Serial No. 20070254975).
Bowman et al. and Fischer et al. render obvious the basic claimed composition, as set forth above, with respect to claim 14.
Regarding claims 25 and 26; Bowman et al. fails to teach the composition further comprises a thermal free-radical initiator.  Arney et al. teaches a single or multiphoton reactive composition comprising a vinyl functional polysilazane precursor, a multifunctional acrylate, and a single or multiphoton photocuring composition [abs].  Arney et al. teaches the composition may further comprise a thermal initiator, such as dicumyl peroxide [0110].  Bowman et al. and Arney et al. are analogous art because they are both concerned with the same field of endeavor, namely (pre)ceramic composition employing vinyl functional silazane compounds, suitable used for three dimensional printing.  At the time of filing, a person of ordinary skill in the art would have found it obvious to add the dicumyl peroxide thermal free-radical initiator, as taught by Arney et al., to the ceramic composition of Bowman et al., and would have been motivated to do so in order to aid in maintaining structural integrity during pyrolysis, as suggested by Arney et al. [0110].
Regarding claim 32; Bowman et al. teaches the composition may further include a filler [0037], however fails to teach from about 0.1 vol% to about 70 vol% of solid-phase fillers.  Arney et al. teaches a single or multiphoton reactive composition comprising a vinyl functional polysilazane precursor, a multifunctional acrylate, and a single or multiphoton photocuring composition [abs].  Arney et al. teaches the composition further comprises reinforcing fillers in an amount of 10 to 90% by weight .

Claims 30 and 31 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bowman et al. (US Serial No. 2006/0069176), as cited on the IDS, in view of Fischer et al. (US Serial No. 2012/0010066), as applied to claim 14 above, and further in view of Mazzanti (US Serial No. 2006/0165903).
Bowman et al. and Fischer et al. render obvious the basic claimed composition, as set forth above, with respect to claim 14.
Regarding claims 30 and 31; Bowman et al. fails to teach the composition further comprising the 3D printing resolution agent in an amount of 0.001 to about 10 wt. %.  Mazzanti teaches a composition for a ceramic [abs] that includes a monomer [0049] and a photoinitiator [0067], and further teaches the composition comprises a UV absorber such as 2-hydroxyphenyl benzotriazoles [0076-0078], employed in an amount of about 1% [0101].  Bowman et al. and Mazzanti are analogous art because they are both concerned with the same field of endeavor, namely photocurable ceramic compositions.  At the time of filing, a person of ordinary skill in the art would have found it obvious to add the UV absorber, as taught by Mazzanti, to the composition of Bowman et al., and would have been motivate to do so in order to improve workability and physical properties both before and after curing, as suggested by Mazzanti [0074].

Claim 40 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bowman et al. (US Serial No. 2006/0069176), as cited on the IDS, in view of Fischer et , as applied to claim 39 above, and further in view of Mazzanti (US Serial No. 2006/0165903).
Bowman et al. in view of Fischer et al. renders obvious the basic claimed composition, as set forth above, with respect to claim 39.
Regarding claim 40; Bowman et al. fails to teach the composition further comprising the 3D printing resolution agent in an amount of 0.001 to about 10 wt. %.  Mazzanti teaches a composition for a ceramic [abs] that includes a monomer [0049] and a photoinitiator [0067], and further teaches the composition comprises a UV absorber employed in an amount of 2.5% by weight (TINUVIN 292, TINUVIN 400) [0101].  Bowman et al. and Mazzanti are analogous art because they are both concerned with the same field of endeavor, namely photocurable ceramic compositions.  At the time of filing, a person of ordinary skill in the art would have found it obvious to add the UV absorber in an amount of 2.5% by weight, as taught by Mazzanti, to the composition of Bowman et al., and would have been motivate to do so in order to improve workability and physical properties both before and after curing, as suggested by Mazzanti [0074].

Response to Arguments
Applicant's arguments filed 27 July 2021 have been fully considered but they are not persuasive.
Applicants argue Bowman does not disclose a “preceramic monomer formulation for 3D printing and free radical polymerization” as recited in the preamble of claim 14.  As set forth in the rejection above, “for 3D printing and free radical polymerization” are merely intended use limitations.  If the body of a claim fully and intrinsically sets forth all 
The claims are directed to a monomer formulation, not to the method by which the composition is polymerized.
Applicants argue and disagrees that Bowman teaches that vinyl groups and (meth)acrylate groups are functional equivalents; Bowman does not teach how the disclosed compositions can be modified or adapted for (meth)acrylate groups and Bowman does not mention, or show in structures, acrylate or methacrylate groups anywhere else in the disclosure, other than paragraph [0020].  
The Examiner makes note that a reference may be relied upon for all that it would have reasonably suggested to one having ordinary skill the art, including the non-preferred embodiments. Merck  & Co. v. Biocraft Laboratories, 874 F.2d 804, 10 USPQ2d 1843 (Fed. Cir.); see MPEP §2123.  Bowman explicitly teaches the compositions and methods of the invention include vinyl(ene) ceramic precursor monomers (i.e., monomers comprising at least one ethylenically unsaturated group and at least one Si-N linkage) [0030].  Bowman defines an “ethylenically unsaturated group” refers to a linear, branched, or cyclic unsaturated hydrocarbon group that comprises one or more carbon-carbon double bonds; exemplary ethylenically unsaturated groups include vinyl, allyl, butenyl, pentenyl, hexenyl, (meth)acryloyl, and the like [0022].
vinyl, ethynyl, vinyl ether, vinyl ester, vinyl amide, vinyl triazine, vinyl isocyanurate, acrylate, methacrylate, diene, triene, combinations, analogues, or derivatives thereof.”  Emphasis added.  Thus the instant invention also recognizes that vinyl groups and (meth)acrylates are functionally equivalent.
Applicants argue the “two or more” requirement of claim 14 is important and is not taught or suggested by Bowman.  The Examiner respectfully disagrees.  As stated above, a reference may be relied upon for all that it would have reasonably suggested to one having ordinary skill the art, including the non-preferred embodiments. Merck  & Co. v. Biocraft Laboratories, 874 F.2d 804, 10 USPQ2d 1843 (Fed. Cir.); see MPEP §2123.  Bowman et al. teaches the monomer (a) is one of the following formulae, 
wherein R is a vinyl group [Fig1; 0009; 0011].

    PNG
    media_image1.png
    274
    404
    media_image1.png
    Greyscale

	Thus, Bowman teaches it obvious to employ a monomer comprising “two or more” ethylenically unsaturated groups.
	As such, Bowman et al. is still relied upon for rendering obvious the basic claimed preceramic monomer formulation, as required by the claims.
	Arney et al. is still relied upon for rendering obvious the addition of a thermal initiator.
Fischer et al. is still relied upon for rendering obvious employing the inhibitor in an amount of 0.001 to 10 wt. %.





Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JESSICA ROSWELL whose telephone number is (571)270-5453.  The examiner can normally be reached on M-F 8:00 am to 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Eashoo can be reached on 571-272-1197.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/JESSICA M ROSWELL/Primary Examiner, Art Unit 1767